 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1538 
In the House of Representatives, U. S.,

July 27, 2010
 
RESOLUTION 
Condemning the July 11, 2010, terrorist attacks in Kampala, Uganda. 
 
 
Whereas, on July 11, 2010, terrorists allegedly associated with the Somalia-based al Shabaab terrorist organization carried out multiple suicide attacks against civilian targets in the city of Kampala, Uganda; 
Whereas Nate Oteka Henn, a United States citizen and committed volunteer of Invisible Children Inc., a nonprofit organization based in San Diego, California, and at least 70 other civilians were killed in the attack; 
Whereas al Shabaab was designated as a foreign terrorist organization under section 219 of the Immigration and Nationality Act and as a specially designated global terrorist under section 1(b) of Executive Order 13224 on February 26, 2008; 
Whereas the attacks for which al Shabaab has claimed responsibility, were allegedly in retaliation for the presence of Ugandan peacekeeping forces contributing to the African Union Mission in Somalia (AMISOM); 
Whereas Uganda currently has 3,400 peacekeeping troops deployed to Somalia in support of AMISOM and reportedly has committed to deploying an additional 2,000 troops; and 
Whereas it is in the interest of the United States and the international community to support efforts in Somalia to achieve lasting peace, democracy, rule of law, respect for human rights, and to eradicate extremism and terrorism from Somalia and the region: Now, therefore, be it 
 
That the House of Representatives— 
(1)strongly condemns the terrorist attacks in Kampala, Uganda, on July 11, 2010; 
(2)encourages the Administration to help Ugandan and Somali authorities bring those responsible for these attacks to justice; 
(3)expresses its condolences to the families of Nate Oteka Henn and all the victims of these attacks; 
(4)strongly condemns al Shabaab’s destabilizing role in Somalia and the region; 
(5)recognizes the contributions of Uganda’s peacekeeping efforts in Somalia; and 
(6)calls on the Administration to work with the international community to address the security threat emanating from Somalia. 
 
Lorraine C. Miller,Clerk.
